—Appeal by the defendant from a judgment of the County Court, Nassau County (Belfi, J.), rendered December 15, 1993, convicting her of criminal possession of a controlled substance in the fifth degree, upon her plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The evidence, the law, and the circumstances of this case, when viewed in their totality as of the time of the representation, indicate that counsel provided the defendant with meaningful representation (see, People v Satterfield, 66 NY2d 796; People v Baldi, 54 NY2d 137). When, as in this case, the defendant receives an advantageous plea agreement and the record does not cast doubt on the apparent effectiveness of counsel, the defendant is deemed to have been furnished meaningful representation (see, People v Boodhoo, 191 AD2d 448).
There is no evidence in the record that the defendant had a viable motion to dismiss the indictment on speedy trial grounds. Thus, there is no merit to the defendant’s contention that her counsel was ineffective as a result of his failure to make such a motion (see, e.g., People v Rivera, 71 NY2d 705).
The defendant’s remaining contention is also without merit. *648Rosenblatt, J. P., Sullivan, Copertino, Santucci and Goldstein, JJ., concur.